Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
(907) 646-3400
(907) 646-3480 fax
Email: gary_colbath@fd.org

Counsel for Defendant Mathew Moi


                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                       Case No. 3:19-cr-00112-TMB-DMS
                     Plaintiff,                 DEFENDANT MATTHEW MOI’S
      vs.                                       MOTION TO CONTINUE TRIAL

JORDAN JEROME SHANHOLTZER, a/k/a
“Two-3”, a/k/a “23”; MATTHEW WILSON
MOI, a/k/a “Matt Matt”; KENNETH
ANTONIO KIARE FORD, a/k/a “Keyes”,
MYRICK ANTHONI ELLIOTT; ISAIAH
MICHAEL RODERICK, a/k/a “Izzy”; and
MARVIN NELSON, a/k/a “Unc”, a/k/a “Old
School”,
                     Defendants.

       Based upon this motion, no further period of excludable delay under 18 U.S.C. §
3161(h) will occur in light of the fact that this case has previously been declared complex
by the Court and that various MGOs regarding court operations both prior to the filing of
this motion and currently in effect related to COVID delays have suspended time under the
STA. However, to the extent further findings are necessary, delay as a result of the filing
this motion should be excluded from the computation of the 70-day time limit for trial
under 18 U.S.C. §§ 3161(h)(7)(A) and (B)(i), (ii) and (iv).

       Defendant, through counsel, Gary Colbath, Assistant Federal Defender, moves this

Court to VACATE the Final Pretrial Conference and Trial, now set for November 8, 2021.




     Case 3:19-cr-00112-TMB-SAO Document 339 Filed 09/21/21 Page 1 of 4
Counsel further requests that the Court schedule a trial scheduling conference at the Court’s

convenience to discuss new trial dates.

          The government, through Assistant United States Attorneys Kelly Cavanaugh and

James Klugman, do not oppose this continuance request. Defendant Shanholtzer, through

Counsel Scott Datten, does not oppose this request. Defendant Roderick, through Counsel

Michelle Nesbitt, does not oppose this request. Defendant Ford, through Counsel, John

Murtagh, DOES oppose this request. Defendant Nelson, through Counsel John Cashion,

DOES oppose this request. And Defendant Elliot has plead and this request no longer

pertains to him. A continuance is needed for the following reasons.


Case Related Concerns

          As noted in Docket 233, this six-Defendant, multi-count case is complex. To date,

Counsel for Defendant Moi has received over 40,000 pages of discovery, considerable

audio interview files, hundreds of jail recordings, and volumes of cell phone extractions.

More troublesome, and as outlined in his recently filed motion to compel discovery 1,

Counsel expects to receive substantial additional discovery, expert witness notices, and

forensic evidence all of which will necessitate further review, investigation, consultation

and the hiring of defense experts. Much of this evidence relates directly to the most serious

charges against Defendant Moi, Killing in Furtherance of a Continuing Criminal Enterprise

and Use of a Firearm During Commission of a Crime of Violence.


1
    Docket No. 334.

United States v. Shanholtzer, et al
Case No. 3:19-cr-00112-TMB-DMS                                                      Page 2 of 4



         Case 3:19-cr-00112-TMB-SAO Document 339 Filed 09/21/21 Page 2 of 4
        Defendant’s motion to compel needs to be litigated and more importantly further

discovery needs to be provided prior to trial. Although the defense has a team of

individuals, including experts and multiple attorneys, working on this matter, substantial

investigation and preparation needs to be completed before trial. This work will only be

compounded by the untimely disclosure of further discovery and government notices.

Logistical Concerns

        As the Court is aware, jury trials within the District are currently suspended under

MGO 21-18. COVID-19 numbers and local resource situations are worsening as opposed

to getting better. The Alaska DOC recently suspended attorney visitation at its Anchorage

facilities and policies are changing at other facilities with regularity making attorney-client

contact cumbersome and delayed at best and impossible at times otherwise.

        Assuming the conduct of trials were to recommence on October 4, 2021, trial in

U.S. v. Smith, 16-00086-SLG is scheduled to begin October 18, 2021, and continue for

approximately 4 weeks. The case at bar has five remaining co-defendants set for trial, at

least three of whom are in custody. The United States Marshals office has advised that it

does not have the staff the permit the conduct of both of these trials to run simultaneously

even if the Court were to somehow be able to accommodate that. In the case at bar, no less

than 30 individuals (attorneys, defendants, attorney staff/case agents, courtroom personnel,

and U.S. Marshals) will be present at all times during trial, irrespective of witnesses,

victims (representatives) jurors, spectators and others. Under the Court’s recent prior

direction, trial proceedings will be limited to one trial in the facility at a time, with further
United States v. Shanholtzer, et al
Case No. 3:19-cr-00112-TMB-DMS                                                         Page 3 of 4



      Case 3:19-cr-00112-TMB-SAO Document 339 Filed 09/21/21 Page 3 of 4
limits on spacing and social distancing. In light of the current circumstances, trial as

scheduled appears logistically impossible.

                                                  CONCLUSION

         Defendant Moi moves to continue. In light of the circumstances, the Court should

set a trial scheduling conference to discuss potential issues with the parties and thereafter

determine the proper schedule under which this matter can meaningfully proceed.

         DATED this 20th day of September, 2021.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 FOR THE DISTRICT OF ALASKA
                                                                 /s/ Gary G. Colbath
                                                                 Gary G. Colbath
                                                                 Assistant Federal Defender


                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on September 21, 2021. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Gary G. Colbath




United States v. Shanholtzer, et al
Case No. 3:19-cr-00112-TMB-DMS                                                                Page 4 of 4



       Case 3:19-cr-00112-TMB-SAO Document 339 Filed 09/21/21 Page 4 of 4
